Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on February 11, 2021 for patent application 16/655,431 filed on October 17, 2019.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Hagiuda (Pub. No.: US 2014/0043633).
Regarding claim 1, Sutherland discloses a remote device management system comprising: a plurality of devices residing on a local network (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program”, as well as the switch, router, device and computer are a plurality of devices); and a management apparatus (Fig. 3, elements 301 and connected to the local network through a firewall (Fig. 3, “Firewall”) and configured to communicate with a mediating apparatus residing on the local network (Fig. 3, element 303, “Gateway,” para. [0044]), wherein the plurality of devices includes a first device that communicates with the mediating apparatus (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program,” referred to by Sutherland as a “managed computer,” can be seen as a first device. “For example, the invention can advantageously be implemented to enable use of a managed computer [i.e. a first device] to effect management of any device that is part of a local area network (LAN) of which the managed computer is also part.”) and a second device that communicates with the first device in the local network (Fig. 3, element 303, para. [0045]; Any of the switch, router, device and computer communicates with the managed computer, i.e. the first device), the first device comprises circuitry configured to store second device identification information identifying the second device (para. [0046]; “e.g., the agent software is instructed to scan a LAN of which the managed computer is part to identify each other device that is connected to the LAN.”); receive, from the mediating apparatus, a search request for a device, the search request being transmitted from the management apparatus to the mediating apparatus (para. [0046]; “the remote computer management server communicates a command to the agent software instructing the agent software to identify one or more devices connected to the managed computer”); and transmit first device identification information identifying the first device and the stored second device identification information to the management apparatus in response to the search request (para. [0046]; “The agent software communicates with the remote computer management server to indicate whether there are any such connected devices and, if so, identify the device(s).”). 
the management apparatus stores device management information that includes management target information indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. However, in analogous art, Hagiuda discloses a system for device management, wherein “FIG. 5 is a diagram illustrating an example of management target device information that is stored in the database 306 of the device management program 300 in the present embodiment. The device management program 300 references the information at the time of execution, and realizes functions of present embodiment (para. [0054], figure 5),” wherein “[a] VNC status column 508 stores status information of VNC. In the multifunction device of the present embodiment, it is assumed that the VNC has three types of status information "operating", "stopped", and "not compatible". Note that it is assumed that the multifunction device whose VNC status is "stopped" is a multifunction device whose status can be switched to "operating" by a command of the device management program (para. [0058]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland to 
Regarding claim 2, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 1, and further discloses wherein the circuitry is further configured to: receive, from the mediating apparatus, request information indicating a request for a particular second device transmitted from the management apparatus to the mediating apparatus; and transmit the request information to the particular second device identified by the stored second device identification information (Sutherland, para. [0046]; “If it is desired to effect management of one of the connected devices, the remote computer management server communicates one or more commands to the agent software that produce the requested management action(s).”).
Regarding claim 3, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 2, and further discloses wherein the circuitry is further configured to: receive, from the particular second device, a response to the request information transmitted to the particular second device; and transmit the received response to the management apparatus via the mediating apparatus (Sutherland, para. [0014]).
Regarding claim 4, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 2, and further discloses wherein the management apparatus is configured to: store the device management information, including the first device identification information and the second device identification information transmitted from the first device; and transmit, to the mediating apparatus, the request information indicating a request for the particular second device identified by the device management information (Sutherland, para. [0014]. “remote computer management is performed by i) receiving at a managed computer a request from a remote computer management server to perform a management action regarding a device connected to the managed computer; ii) communicating between the managed computer and the device connected to the managed computer to effect performance of an operation or operations that effect performance of the management action regarding the device connected to the managed computer; and iii) communicating from the managed computer to the remote computer management server a result of the performance of the management action regarding the device connected to the managed computer.” It is axiomatic that in order to send such a request from a server to a first managed computer, which is to then transmit a request to a named second computer, that the server must have known and therefore had stored identification of the first and second computers.).
Regarding claim 5, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 4, and further discloses the first device identification information, the second device identification information, and the management target information are stored in association with one another (Hagiuda, para. [0054]. It would be obvious to store related information in an associated manner.); and the management apparatus is further configured to transmit, to the mediating apparatus, the request information for the particular second device identified by the second device identification information associated with the management target information indicating that the second device is to be managed (Sutherland, para. [0014]).
Regarding claim 6, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 4, and further discloses wherein the management apparatus is further configured to: receive a request for the particular second device (Sutherland, para. [0044]; “A remote administrator uses a computer at site 302 to effect management of a remote computer by communicating request(s) for management action(s) to the remote computer management server;” i.e. 301 receives a request from 302); and transmit the request information for the particular second device, for which the request has been received, to the mediating apparatus (Sutherland, para. [0014]).
Regarding claim 7, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 6, and further discloses wherein the management apparatus is further configured to: receive requests for a plurality of second devices; and transmit, to the mediating apparatus, the request information to the plurality of second devices for which the request has been received (Sutherland, paras. [0014], [0044] and [0045]; “the invention can advantageously be implemented to enable use of a managed computer to effect management of any device that is part of a local area network (LAN) of which the managed computer is also part.”).
Regarding claim 9, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 2, and further discloses wherein the mediating apparatus is configured to mediate communication between the management apparatus and the plurality of devices, and is further configured to: receive the request information from the management apparatus; and transmit the received request information to the first device (Sutherland, paras. [0023] and [0034]).
Regarding claim 10, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 9, and further discloses wherein the device management information is stored in association with the second device identification information and the first device identification information (Sutherland, para. [0014]; It is obvious that in order to send such a request from a server to a first managed computer, which is to then transmit a request to a named second computer, that the server must have known and therefore had stored identification of the first and second computers.); the request information includes the first device identification information associated with the second device identification information identifying the particular second device (Sutherland, para. [0014]); and the mediating apparatus is further configured to, in response to receiving the request for the particular second device, transmit the request information to the first device identified by the first device identification information included in the request information (Sutherland, paras. [0023] and [0034]).
Regarding claim 15, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 1, and further discloses wherein the first device is further configured to: store mediating apparatus identification information identifying the mediating apparatus; and communicate with the mediating apparatus indicated by the stored mediating apparatus identification information (Sutherland, paras. [0034]-[0036]. It is axiomatic that information identifying the gateway must be stored, in order for the managed computer to be able to communicate as described.).
a first device used in a remote device management system, the remote device management system including a plurality of devices residing on a local network (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program”, as well as the switch, router, device and computer are a plurality of devices); and a management apparatus (Fig. 3, elements 301 and 302, para. [0044]) connected to the local network through a firewall (Fig. 3, “Firewall”) and configured to communicate with a mediating apparatus residing on the local network (Fig. 3, element 303, “Gateway,” para. [0044]), the first device comprising circuitry configured to store second device identification information identifying the second device (para. [0046]; “e.g., the agent software is instructed to scan a LAN of which the managed computer is part to identify each other device that is connected to the LAN.”); receive, from the mediating apparatus, a search request for the first device or the second device transmitted from the management apparatus to the mediating apparatus (para. [0046]; “the remote computer management server communicates a command to the agent software instructing the agent software to identify one or more devices connected to the managed computer”); and in response to the search request, transmit first device identification information identifying the first device and the stored second device identification information to the management apparatus (para. [0046]; “The agent software communicates with the remote computer management server to indicate whether there are any such connected devices and, if so, identify the device(s).”).
Although Sutherland discloses that “the agent software checks with the remote computer management server on an ongoing basis to see whether the remote computer management server has any management action(s) for the agent software to perform. If the remote computer management server has management action(s) for the agent software to perform, then the remote wherein the management apparatus stores device management information that includes management target information indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. However, in analogous art, Hagiuda discloses a system for device management, wherein “FIG. 5 is a diagram illustrating an example of management target device information that is stored in the database 306 of the device management program 300 in the present embodiment. The device management program 300 references the information at the time of execution, and realizes functions of present embodiment (para. [0054], figure 5),” wherein “[a] VNC status column 508 stores status information of VNC. In the multifunction device of the present embodiment, it is assumed that the VNC has three types of status information "operating", "stopped", and "not compatible". Note that it is assumed that the multifunction device whose VNC status is "stopped" is a multifunction device whose status can be switched to "operating" by a command of the device management program (para. [0058]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland to allow for the management apparatus to store device management information that includes management target information indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. This would have produced 
Regarding claim 17, the combination of Sutherland and Hagiuda discloses the first device of claim 16, and further discloses wherein the circuitry is further configured to: receive, from the mediating apparatus, request information indicating a request for a particular second device transmitted from the management apparatus to the mediating apparatus; and transmit request information to the particular second device identified by the stored second device identification information (Sutherland, paras. [0014] and [0046]).
Regarding claim 18, Sutherland discloses a communication method performed by a first device used in a remote device management system, the remote device management system including a plurality of devices residing on a local network (Fig. 3, element 303, para. [0045]; the computer labeled “Agent Program”, as well as the switch, router, device and computer are a plurality of devices); and a management apparatus (Fig. 3, elements 301 and 302, para. [0044]) connected to the local network through a firewall (Fig. 3, “Firewall”) and configured to communicate with a mediating apparatus residing on the local network (Fig. 3, element 303, “Gateway,” para. [0044]), the communication method comprising: storing, in a memory, second device identification information identifying the second device (para. [0046]; “e.g., the agent software is instructed to scan a LAN of which the managed computer is part to identify each other device that is connected to the LAN.”); receiving, from the mediating apparatus, a search request for the first device or the second device transmitted from the management apparatus to the mediating apparatus (para. [0046]; “the remote computer management server communicates a command to the agent software instructing the agent software to identify one or more devices connected to the managed computer”); and in response to the search request, transmitting first device identification information identifying the first device and the stored second device identification information to the management apparatus (para. [0046]; “The agent software communicates with the remote computer management server to indicate whether there are any such connected devices and, if so, identify the device(s).”).
Although Sutherland discloses that “the agent software checks with the remote computer management server on an ongoing basis to see whether the remote computer management server has any management action(s) for the agent software to perform. If the remote computer management server has management action(s) for the agent software to perform, then the remote computer management server communicates one or more commands to the agent software that effect performance of the management action(s) (para. [0037]),” wherein such commands would obviously need to include target information indicating which devices were being targeted, it could be argued that Sutherland does not explicitly disclose wherein the management apparatus stores device management information that includes management target information indicating which of the first device identified by the first device identification information and the second device identified by the second device identification information are management targets of the management apparatus. However, in analogous art, Hagiuda discloses a system for device management, wherein “FIG. 5 is a diagram illustrating an example of management target device information that is stored in the database 306 of the device management program 300 in the present embodiment. The device management program 300 references the information at the time of execution, and realizes functions of present embodiment (para. [0054], figure 5),” wherein “[a] VNC status column 508 stores status information of VNC. In the multifunction device of the present embodiment, it is assumed that 
Regarding claim 19, the combination of Sutherland and Hagiuda discloses the communication method of claim 18, and further discloses further comprising: receiving, through the mediating apparatus, request information indicating a request for a particular second device transmitted from the management apparatus; and transmitting the request information to the particular second device identified by the stored second device identification information (Sutherland, paras. [0014] and [0046]).


Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Hagiuda (Pub. No.: US 2014/0043633), and further in view of Maddocks et al. (Pub. No.: US 7,367,017).
the remote device management system of claim 2, wherein the management apparatus is further configured to: receive, from the mediating apparatus, the response transmitted from the particular second device to the mediating apparatus (Sutherland, paras. [0014] and [0046]), but does not disclose wherein the management apparatus is further configured to display the response on a display associating the received response with the second device identification information. However, in analogous art, Maddocks discloses a system for analyzing machine control sequences, wherein the system can display results which contain information associated with remote devices tested by the execution of a sequence, such that, as shown in figure 6, for example, a graphical user interface can display, among other information, a plurality of device labels 91, associated with a status label 92 and an overall success/failure label 93 (Fig. 6, col. 5, ln. 6 – col. 6, ln. 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Hagiuda to allow for the management apparatus to be further configured to display the response on a display associating the received response with the second device identification information. This would have produced predictable and desirable results, in that it would allow for the remote administrators of Sutherland to quickly and easier review results. 
Regarding claim 12, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 9, but does not disclose wherein the mediating apparatus is further configured to transmit, to the first device, an acquisition request for status information indicating a status of the plurality of the second devices; and the first device is further configured to receive the acquisition request transmitted from the mediating apparatus; transmit the received acquisition request to the plurality of the second devices, and collectively transmit a plurality of pieces of the status information transmitted from the plurality of the second devices to the mediating apparatus. However, in analogous art, Maddocks discloses a system for analyzing machine control sequences, wherein the system can display results which contain information associated with remote devices tested by the execution of a sequence, such that, as shown in figure 6, for example, a graphical user interface can display, among other information, a plurality of device labels 91, associated with a status label 92 (Fig. 6, col. 5, ln. 6 – col. 6, ln. 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Hagiuda to allow for the mediating apparatus to be further configured to transmit, to the first device, an acquisition request for status information indicating a status of the plurality of the second devices, and for the first device to be further configured to receive the acquisition request transmitted from the mediating apparatus, transmit the received acquisition request to the plurality of the second devices, and collectively transmit a plurality of pieces of the status information transmitted from the plurality of the second devices to the mediating apparatus. This would have produced predictable and desirable results, in that it would allow for the remote administrators of Sutherland to quickly and easier obtain status information related to the plurality of devices.
Regarding claim 13, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 9, but does not disclose wherein the circuitry of the first device is further configured to transmit, to the second device, an acquisition request for the status information indicating the status of the second device. However, in analogous art, Maddocks discloses a system for analyzing machine control sequences, wherein the system can display results which contain information associated with remote devices tested .


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Hagiuda (Pub. No.: US 2014/0043633), and further in view of Balakrishnan et al. (Pub. No.: US 2015/0178095).
Regarding claim 11, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 10, but does not explicitly disclose wherein the device management information includes a plurality of pieces of the first device identification information, for a plurality of first devices, stored in association with the second device identification information; the request information includes the plurality of pieces of first device identification information for the plurality of first devices associated with the second device identification information identifying the particular second device; and in response to receiving the request for the particular second device, the mediating apparatus is further configured to transmit the request information to the plurality of first devices identified by the plurality of pieces of first device identification information included in the request information. However, in analogous art, Balakrishnan discloses a synchronous baseboard management controller (BMC) configuration and operation, wherein “the BMC configuration information for the synchronous BMC configuration system includes: the number of clusters of managed devices, and the BMC configuration information of each of the plurality of clusters of managed devices. In certain embodiments, the BMC configuration of each of the plurality of clusters of managed devices includes: type of the managed devices of the cluster; a name of the manufacturer; a model number; a management information base (MIB) file of the managed devices of the cluster; the number of slave managed devices in the cluster; the IP addresses of the master manage device and the slave managed devices of the cluster; and a globally unique identification number of the master managed device and the slave managed devices of the cluster (para. [0032]; see also Fig. 1),” which means that there can be a plurality of master managed devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Hagiuda to allow for the device management information to include a plurality of pieces of the first device identification information for a plurality of first devices in association with the second device identification information, for the request information to include the plurality of pieces of first device identification information for the plurality of first devices associated with the second device identification information for identifying the particular second device, and in response to the request information for the particular second device, the mediating apparatus to be further configured to transmit the request information to the plurality of first devices identified by the plurality of pieces of first device identification information included in 
Regarding claim 14, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 1, but does not explicitly disclose wherein the circuitry is further configured to transmit the first device identification information, which includes a model name and a device identifier of the first device, and the second device identification information, which includes a model name and a device identifier of the second device. However, in analogous art, Balakrishnan discloses a synchronous baseboard management controller configuration and operation, wherein “the BMC configuration information includes: the type of the managed devices of the cluster; a name of the manufacturer; a model number; a management information base (MIB) file of the managed devices of the cluster; a number of slave managed devices in the cluster; an internet protocol (IP) addresses of the master manage device and the slave managed devices of the cluster; and a globally unique identification number of the master managed device and the slave managed devices of the cluster (para. [0011]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Hagiuda to allow for the circuitry to be further configured to transmit the first device identification information, which includes a model name and a device identifier of the first device, and the second device identification information, which includes a model name and a device identifier of the second device. This would have produced predictable and desirable results, in that it would allow for pertinent information to be accessible to the remote administrators.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Hagiuda (Pub. No.: US 2014/0043633), and further in view of Koyama (WO 2017/056487 (for citation purposes, Pub. No.: US 2018/0234295 will be used)).
Regarding claim 20, the combination of Sutherland and Hagiuda discloses the remote device management system of claim 1, but does not explicitly disclose wherein the plurality of devices are arranged in a hierarchy having at least three levels, and the plurality of devices include a third device that communicates with the second device, but not the first device and the mediating apparatus. However, in analogous art, Koyama discloses a system with devices that are arranged in a hierarchy having at least three levels, a parent device, a child device and a grandchild device (Figs. 1B, 2 and 15, paras. [0037]-[0045] and [0246]-[0262]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Hagiuda to allow for the plurality of devices to be arranged in a hierarchy having at least three levels, and the plurality of devices to include a third device that communicates with the second device, but not the first device and the mediating apparatus. This would have produced predictable and desirable results, in that it would allow for the system to be easily expanded while maintaining existing relationships between components.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al. (Pub. No.: US 2013/0262650) in view of Hagiuda (Pub. No.: US 2014/0043633), and further in view of Nakano (Pat. No.: US 4,918,596).
the remote device management system of claim 1, but does not explicitly disclose wherein the plurality of devices are arranged in a hierarchy having at least three levels, and the plurality of devices include a third device that communicates with the second device, but not the first device and the mediating apparatus. However, in analogous art, Nakano discloses a hierarchical information processing system, wherein “FIG. 7 shows a system composed of seven units and forms a three-tiered structure where each unit may utilize its external input/output function respectively. And this system may be extended to an n-tier structure easily to realize a huge system (col. 11, ln. 28-33, see also figure 7),” which teaches that it was well-known in the art to construct “multi-level hierarchical structure[s] comprising at least one sub-structure of two levels, wherein said sub-structure comprises a first upper unit which serves as master, a first lower unit which serves as slave, and a first inter-unit connecting means connected to said first lower unit (see the language of claim 3).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutherland and Hagiuda to allow for the plurality of devices to be arranged in a hierarchy having at least three levels, and the plurality of devices to include a third device that communicates with the second device, but not the first device and the mediating apparatus. This would have produced predictable and desirable results, in that it would allow for the system to be easily expanded while maintaining existing relationships between components.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new ground of rejection in view of Hagiuda, Koyama and Nakano.


Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 9, 2021